Dissenting Opinion by
Senior Judge Kalish:
I respectfully dissent.
One of the grounds for ineligibility for unemployment compensation set forth in section 402 of the Law is the “failure, without good cause either to apply for suitable work ... or to accept suitable work when offered. . . .” Suitable work means all work that the claimant is capable of performing. Good cause is synonymous with “good faith,” and includes behavior which is consistent with a genuine desire to be employed. Downes v. Unemployment Compensation Board of Review, 72 Pa. Commonwealth Ct. 575, 456 A.2d 1107 (1983).
The claimant contends that she was being honest with her prospective employer rather than discouraging a suitable work offer. It is for the court to determine whether the work was suitable, and whether the failure *356to accept the job was without good cause. Lynch v. Unemployment Compensation Board of Review, 35 Pa. Commonwealth Ct. 159, 384 A.2d 1379 (1978). The reasons offered by the claimant for refusing the job must be substantial and reasonable. Carter v. Unemployment Compensation Board of Review, 65 Pa. Commonwealth Ct. 569, 442 A.2d 1245 (1982).
Here, the claimants physician had advised her that although she had bursitis, she had no physical restrictions in reference to any type of work. She bowls once a week and changed her job registration with the Office of Employment Security from presser (light work) to janitorial aid and maintenance repair work. From the claimants conduct it is reasonable to infer that her reasons for indicating to the prospective employer that her health may affect her ability to perform the job were not in good faith, and were lacking in a desire to be employed. Thus, I believe the referees findings are supported by substantial evidence.